Citation Nr: 0938348	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
to include as secondary to Agent Orange exposure and as 
secondary to post-traumatic stress disorder (PTSD).

2.  Evaluation of PTSD, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In July 2009, the Veteran testified before the undersigned at 
the RO.  A transcript of the hearing is of record.

The Board notes that, in a July 2009 written statement, 
signed by the Veteran, he withdrew his claim for service 
connection for a skin disorder, which the Veteran had 
perfected in October 2008.  Under 38 C.F.R. § 20.204(b), the 
issue has been properly withdrawn, and is not before the 
Board.  

The issue of entitlement to service connection for a seizure 
disorder, to include as secondary to Agent Orange exposure 
and as secondary to PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is characterized by occupational and 
social impairment with deficiencies in most areas and an 
inability to establish and maintain effective relationships.
CONCLUSION OF LAW

The criteria for a 70 percent evaluation ,but not more, for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in August 2007 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.

The Veteran was provided with notice consistent with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) in May 2008.

The Veteran was provided with notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in October 2008.

Nevertheless, with regard to the Veteran's rating claim, it 
is an appeal of an initial grant of service connection and 
assignment of evaluation.  Where the original claim has been 
substantiated and the appellant disagrees with the initial 
rating assigned, the VCAA requires no additional notice.  
Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in July 2009, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran was afforded a 
VA examination with regard to his PTSD in February 2008.  The 
examination was provided by a medical professional, who 
reviewed the claims file and medical records, solicited 
history and symptomatology from the Veteran, conducted a 
thorough examination, and provided a diagnosis and 
conclusions based upon the record.  As such, the examination 
afforded to the Veteran is adequate.  Nieves-Rodriguez v. 
Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2009).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2009).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2009).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.  

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  38 C.F.R. § 4.130.

VA outpatient treatment records dated from June 2007 to May 
2009 show the Veteran was diagnosed with and treated for 
PTSD.  He complained of depression, mood swings, isolation, 
constant fatigue, hopelessness, decreased interest in 
activities, rage, occasional anxiety, night sweats, sleep 
problems, nightmares, flashbacks, startle reaction, avoidance 
of crowds, periods of disorientation, suicidal thoughts but 
no impelling desire, memory problems, and crying spells.  He 
kept his wife near him as his safe person.  They were married 
for more than twenty years.

The Veteran was generally alert and oriented.  His hygiene 
was good most of the time.  The Veteran's speech was normal 
in the early records and noted to be delayed in later 
records, with the Veteran searching for words.  His mood was 
depressed and affect was restricted.  Thought process was 
normal but slowed.  Memory was not fully intact.  Judgment 
and insight were poor to fair.  Motivation was generally 
good.  There were no abnormal movements.  Some entries showed 
the Veteran reported suicidal ideation but no desire to die.  
He also admitted to some hallucinations during a more recent 
appointment.  GAF scores were 40, 49, 50, 55, 58, and 60.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF score of 31 to 40 reflects some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

In February 2008, the Veteran underwent VA examination.  The 
Veteran had some tearfulness.  He described that his mind 
frequently raced.  He complained of low energy and apathy.  
He had lapses of hygiene.  The Veteran denied thoughts of 
suicide or homicidal intent.  His demeanor was conversational 
and jocular.  He had sleep problems.  He had been married 
three times and had two additional common law unions.  He 
described his current marriage as his support.  His family 
was also supportive.  He had regular contact with three of 
his children.  The Veteran stated that his mood swings and 
anger made it difficult for them to be around him.  He had 
good relationships with two of his siblings.  There were 
others with which he had no contact.  With regard to hobbies, 
the Veteran noted he liked to watch television and play with 
the new dog.  He had trouble being in a big store.  He 
attended a large church but disliked being around so many 
people.

On examination, the Veteran was casually dressed.  
Psychomotor activity and speech were unremarkable.  His 
attitude was cooperative and friendly, and his affect was 
normal.  The Veteran's mood was anxious.  He had attention 
and concentration adequate for casual conversation.  
Orientation was intact.  Thought process and content was 
unremarkable.  There were no delusions, hallucinations, or 
inappropriate behavior.  Impulse control was poor, although 
the Veteran had no episodes of violence.  The Veteran 
reported frequent anxiety attacks.  He last worked one year 
ago.  He had that job for sixteen years and quit due to 
seizures.  The diagnosis was PTSD, and the GAF score was 60.  
The examiner noted there were deficiencies in family 
relations, work, and mood, but none in thinking or judgment.

Based upon the evidence of record, the Board finds that an 
increased evaluation of 70 percent is warranted for the 
Veteran's PTSD.  The evidence shows the Veteran had 
deficiencies in mood, family relations, and work.  He was 
also shown to have poor judgment and insight.  Symptoms such 
as suicidal ideation, abnormal speech, depression, frequent 
panic attacks, impaired memory, and hallucinations were 
present.  The Board finds that this results in occupational 
and social impairment, with deficiencies in most areas.  As 
such, a 70 percent evaluation is warranted, and the claim is 
granted to that extent.  The Board finds that the symptoms 
and the 70 percent disability evaluation correspond to the 
lowest GAF score of 40 assigned to the Veteran's PTSD.

However, the Board finds that the criteria for a 100 percent 
evaluation are not met.  The Veteran has not demonstrated 
total occupational and social impairment.  While he noted 
that he had some problems when he worked, the evidence shows 
he quit his previous job, which he had worked for sixteen 
years, due to his seizure disorder.  In addition, the Veteran 
has been married to his wife for over twenty years and 
describes her as supportive.  He also maintains relationships 
with at least some of his children and siblings.  Therefore, 
the Board finds that a 100 percent evaluation is not 
warranted.

Thus, with regard to a 70 percent evaluation, the Board finds 
that the evidence is in the Veteran's favor, and the increase 
is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first step is to 
determine whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 Vet. 
App. at 115.   If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule.  As such, the assigned schedular evaluation is 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as governing norms. 
 If the Veteran's disability picture meets the second 
inquiry, then the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. Id.  Here, the Board 
finds that the rating criteria adequately contemplate the 
disability picture for the Veteran's disability.  Therefore, 
further analysis on this basis is not warranted.


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of VA benefits.


REMAND

During his July 2009 hearing, the Veteran indicated that, 
during recent treatment at Vanderbilt, a doctor told him that 
his seizures were not epileptic and were associated with his 
PTSD.  The Veteran needs to be informed that he should submit 
an opinion from this doctor with regard to the cause of his 
seizure disorder.  In addition, the Veteran should be given 
the opportunity to provide a written release, so the RO may 
request these private records.  If the release is received, 
the RO should request these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Inform the Veteran that he should 
submit a written opinion from his doctor 
that told him that his seizure disorder 
was due to his PTSD.

2.  Provide the Veteran with a release so 
that the RO may request his records from 
Vanderbilt.  If the release is received, 
request the records.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


